DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  information processing unit, electroencephalogram detection unit, imaging control unit, display control unit, emotion estimation unit, in claims 1-3, 7-16 and 18-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification discloses:  
in [0038] - … there is provided an information processing system including an electroencephalograph, and an information processing apparatus, in which the electroencephalograph includes an electroencephalogram detection unit… 
in [0093] -  The information processing apparatus 41 includes a control unit 91… an information processing unit 93…
in [0094] -  The control unit 91 controls the overall operation of the information processing apparatus 41 and is constituted as, in one example, a microcomputer.  The control unit 91 includes a memory unit that stores necessary data and programs, a processor that executes predetermined processing, or the like. 
in [0116], [0118] – The server 43 includes an emotion estimation unit 131… the emotion estimation unit 131… can be provided in the information processing apparatus 41.  
in [0585], p. 152 – The information processing apparatus… further including:  an imaging control unit configured to control imaging of a photograph captured in the photographing; and a display control unit configured to cause the photograph and the avatar to be displayed.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 17, 18, 19;  2, 3, 4, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Aimone et al. U.S. Pub. No. 2016/0077547.
Re:  claims 1, 17 and 18, Aimone teaches 
1. An information processing apparatus comprising: an information processing unit configured to change characteristics of an avatar determined by a previous emotion estimation result to other characteristics on a basis of an emotion estimation result estimated on a basis of an electroencephalogram detected in response to reinforcement target behavior and present the characteristics. (“Also the time before the stimulus is important to analyze as this provides a baseline to understand the impact of the VR event 430 on the user’s user state.  The VR event 430 can be considered as a stimulus and the biological signals are associated with the user’s user state 425 or in other words their response to the VR event 430.  Event Related Potential (ERP) are signals seen in a user’s brain signals in response to a stimulus such as an external audiovisual event.  EEG can be used to infer a user’s brain state to a VR event… These biological features calculated by the biological signal processing pipeline 345 can be correlated to the VR events 430 and are used by the user state estimator 325 along with other features extracted by 345 to estimate a user state 425… The user states 425 and desired user states 435 may compromise [sic] a large number of different brain states.  Some exemplary brain user states are… ability for emotional regulation… prior emotional states before performing…”; Aimone, [0088], [0090], Figs. 3-5)
The EEG (electroencephalogram) is used to estimate the user state (emotional state) of the user.  
(“The system… uses brain state data to help athletes and casual players perform better or nail a specific technique.  For example, Geoff (a user) wants to improve his golf swing.  He enters a VR “golf coaching” environment – a golf course is simulated using VR technology.  The VR headset (wearable device 105) also contains EEG sensors.  Geoff tees up and practices his swing in the VR environment.  As he get ready to swing (a VR event), EEG data is being collected.  This data is used to overlay mindfulness information, i.e., VR event 430, or feedback, on the training scenario.  For example, if Geoff is relaxed and focused, the image of the golf club will glow green; if he is distracted, it will glow red.  The glow and color is an example of real time or near real time feedback during the VR event.”; Aimone, [0107])

Re:  claim 19, Aimone teaches 
19. An information processing system comprising:  an electroencephalograph; (“The wearable device 105 is for example, a wearable headset worn on a user’s head… bio-signal sensors may be positioned along one or more of the straps to sense brainwave activity in the user through the user’s head…The facial bio signal sensors 130 measure, include electrical bio-signals such as EEG…”; Aimone, [0057], [0058], Fig. 1)
Fig. 1 illustrates that the wearable device includes facial bio signal sensors 130, which includes an EEG.  
 and an information processing apparatus, (“The wearable device 105 is for example, a wearable headset worn on a user’s head.  The computing device 150 of the wearable device 105 is configured to create a VR environment on the stereoscopic display 110… The wearable device 105 may further be in communication with another computing device, such as a laptop, tablet, or mobile phone such that data sensed by the headset through the sensors may be communicated to the other computing device for processing at the computing device… Sensors useable with the wearable device 105 may come in various shapes and be made of various materials… The sensors include one or more bio-signal sensors 120, such as electroencephalogram (EEG) sensors… ”; Aimone, [0057], [0067], [0068], Figs 1-2
Fig. 1 illustrates that the wearable device includes a computing device 150 (information processing apparatus) and Fig. 2 illustrates that the wearable device is in communication with another computing device 220 (information processing apparatus).  
wherein the electroencephalograph includes an electroencephalogram detection unit configured to detect an electroencephalogram in response to reinforcement target behavior by a user, (“For example, in response to a determination that the user has achieved a particular brain state, or maintained a particular brain state for a period of time, the wearable device may update the display to provide an indication of the determination (e.g., indicating to the user what brain state has been achieved, and, optionally for how long) and may further display an indication of a particular reward assigned to the user in response to the determination.”; Aimone, [0063])
Achieving a particular brain state or maintaining a particular brain state for a period of time is considered to be reinforcement target behavior.  Data from the EEG is detected that indicates that the user has achieved a particular brain state or maintained a particular brain state for a period of time.  Thus, this EEG data is detected in response to the user achieving a particular brain state.  
and the information processing apparatus includes an information processing unit configured to change characteristics of an avatar determined by a previous emotion estimation result to other characteristics on a basis of an emotion estimation result estimated on a basis of the detected electroencephalogram and present the characteristics. (“Also the time before the stimulus is important to analyze as this provides a baseline to understand the impact of the VR event 430 on the user’s user state.  The VR event 430 can be considered as a stimulus and the biological signals are associated with the user’s user state 425 or in other words their response to the VR event 430.  Event Related Potential (ERP) are signals seen in a user’s brain signals in response to a stimulus such as an external audiovisual event.  EEG can be used to infer a user’s brain state to a VR event… These biological features calculated by the biological signal processing pipeline 345 can be correlated to the VR events 430 and are used by the user state estimator 325 along with other features extracted by 345 to estimate a user state 425… The user states 425 and desired user states 435 may compromise [sic] a large number of different brain states.  Some exemplary brain user states are… ability for emotional regulation… prior emotional states before performing…”; Aimone, [0088], [0090], Figs. 3-5)
The EEG is used to estimate the user state (emotional state) of the user.  
(“Francine (a user) goes into an online VR gaming environment with her head-mounted display and EEG combo (wearable device 105).  Francine interacts with all kinds of characters in this world via in-game avatars (VR events 430). Internal EEG-based states are visually overlaid on the avatar so Francine can see the emotional and mental state of the characters in real time, and they can see hers.  This is done by animating facial expressions perhaps even exaggerating them in a cartoon-like way with color enhancement such as red scale for anger, and blue scale for sadness… Fig. 10 shows an exemplary application for representing emotional avatars 1010, 1012 in a VR environment… Each user may have wearable device 1002, 1004 with bio-signal sensors to provide bio-signal data to a device 1006, 1008 configured to generate a user state score… The device may implement different operations such as EEG analysis, emotion estimation… The usage of the facial sensors… may allow for the mapping of a user’s expression to the face of their avatar 1010, 1012 in a VR environment… This can be augmented with brain signals from wearable devices 1002, 1004 to do emotion estimation by device 1008, 1006. This estimate can further augment a characters appearance in the VR environment as an example of feedback… ”; Aimone, [0100], [0112], Fig. 10)
EEG and emotional estimation are used in the generation of the facial expression (characteristics of the avatar) of the avatar (which represents the emotional state of the user).  For example, Francine’s emotional state is represented by her avatar in real-time.  As her emotional state changes, the facial expression of her avatar changes (change characteristics of an avatar determined by a previous emotion estimation result to other characteristics on a basis of an emotion estimation result estimated on a basis of the detected electroencephalogram and present the characteristics) in a corresponding way, representing Francine’s updated emotional state.  
Re:  claim 2, Aimone teaches
2. The information processing apparatus according to claim 1, wherein the information processing unit presents information used to urge the reinforcement target behavior, and the information processing apparatus further includes an electroencephalogram detection unit configured to detect the electroencephalogram at a predetermined timing based on a timing of executing the reinforcement target behavior. (“The system may recognize, score, and reward states of meditation, thereby optionally gamifying the experience for the user to provide further training… For example, in response to a determination that the user has achieved a particular brain state, or maintained a particular brain state for a period of time, the wearable device may update the display to provide an indication of the determination (e.g., indicating to the user what brain state has been achieved, and, optionally for how long) and may further display an indication of a particular reward assigned to the user in response to the determination.”; Aimone, [0063])
When the user achieves a particular brain state (reinforcement target behavior), the wearable device (information processing unit) may display a particular reward assigned to the user in response (presents information used to urge the reinforcement target behavior).  When the user has maintained a particular brain state (reinforcement target behavior) for a period of time (detect the electroencephalogram at a predetermined timing based on a timing of executing the reinforcement target behavior), the wearable device may display a particular reward assigned to the user.  
Re:  claim 3, Aimone teaches
3. The information processing apparatus according to claim 2, wherein the electroencephalogram detection unit detects the electroencephalogram at the timing of executing the reinforcement target behavior, during a period from timing before a predetermined time of the timing of executing the reinforcement target behavior to timing after a predetermined time of the timing of executing the reinforcement target behavior, or during a predetermined period from a timing of a predetermined time before the timing of executing the reinforcement target behavior. (“The system may recognize, score, and reward states of meditation, thereby optionally gamifying the experience for the user to provide further training… For example, in response to a determination that the user has achieved a particular brain state, or maintained a particular brain state for a period of time, the wearable device may update the display to provide an indication of the determination (e.g., indicating to the user what brain state has been achieved, and, optionally for how long) and may further display an indication of a particular reward assigned to the user in response to the determination.”; Aimone, [0063])
When the user has maintained a particular brain state (reinforcement target behavior) for a period of time (detects the electroencephalogram at a timing of executing the reinforcement target behavior), the wearable device may display a particular reward assigned to the user.  
Re:  claim 4, Aimone teaches
4. The information processing apparatus according to claim 1, wherein the avatar is a form of representation for causing a user to recognize the emotion estimation result. (“Fig. 10 shows an exemplary application for representing emotional avatars 1010, 1012 in a VR environment… Each user may have wearable device 1002, 1004 with bio-signal sensors to provide bio-signal data to a device 1006, 1008 configured to generate a user state score… The device may implement different operations such as EEG analysis, emotion estimation… The usage of the facial sensors… may allow for the mapping of a user’s expression to the face of their avatar 1010, 1012 in a VR environment… This can be augmented with brain signals from wearable devices 1002, 1004 to do emotion estimation by device 1008, 1006. This estimate can further augment a characters appearance in the VR environment as an example of feedback…”; Aimone, [0112], Fig. 10)
Fig. 10 illustrates emotional avatars for user A and user B.  Each user wears a wearable device with bio-signal sensors.  The wearable device provides EEG analysis and emotion estimation for the user and uses this information to augment the avatar’s facial expression, which represents the emotional state (emotion estimation result) of the user.  
Re:  claim 8, Aimone teaches
8. The information processing apparatus according to claim 2, wherein the information processing unit presents the information used to urge the reinforcement target behavior as a task. (“For example, Dennis has a hard time focusing in class and at home, when doing his homework.  Dennis’ parents download an app into his wearable computing device… to help him learn how to focus.  The application takes a gamified approach to developing attentional bandwidth.  It rewards Dennis with extra points and badges as feedback for completing tasks in a calm, focused frame of mind (desired brain state).”; Aimone, [0134])
Completing tasks in a calm focused frame of mind is considered to be the reinforcement target behavior.  The wearable device presents, for example, badges and extra points as a reward (presents the information used to urge the reinforcement target behavior as a task) for completing tasks in a calm, focused frame of mind.  
Re:  claim 9, Aimone teaches 
9. The information processing apparatus according to claim 1, further comprising:  an emotion estimation unit configured to analyze the detected electroencephalogram, determine a score indicating a degree of intensity or a ratio for each of a plurality of elemental emotions, and output the score as the emotion estimation result. (“The user state 425 and desired user states 435, for example, can be a label (e.g., drowsy), ordinal (e.g., high drowsy) or numerical (e.g., 0.78 probability of being drowsy).  For one VR event 430 over a period of time (specific VR event), there can be, for example, different user states 425 over that period of time… A user state score is the output of the compare between the user state 425 to the desired user state 435; the distribution can be, for example, a label, ordinal (e.g., high) or numerical.  The user state score is the brain state score where the user state is brain state data.”; Aimone, [0085])
The user state score can be numerical, such as 0.78 probability of being drowsy.  0.78 is a score that indicates a degree of intensity or a ratio of, for example, the drowsiness of the user. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aimone as applied to claim 1 above, and further in view of Sano et al. U.S. Patent No. 8,797,331.  .
Re:  claim 15, Aimone is silent, however, Sano teaches 
15. The information processing apparatus according to claim 1, wherein the information processing unit causes a display unit to display a history image indicating a history of a change in the characteristics of the avatar. (“Figs. 3A, 3B and 3C illustrate a still state, a walking state, and a running state, respectively… Fig. 3D illustrates… a state in which the avatar is still and has a fast pulse using a heart symbol.  Fig. 3E illustrates… a state in which the avatar is running and has a fast pulse using a heart symbol.  Fig. 3F illustrates… a state in which the avatar is depressed using an expression… Information indicating the selected avatar (or information on the user’s state based on which the avatar is selected) may be stored as avatar-related information C (C1, C2, C3…) shown in Fig. 6B.  Further, avatar-related information C and position information PL may be stored in association with time-and-date information… Figs. 8A and 8B show cases in which items of data shown in Figs. 6A and 6B are reproduced and images represented by the reproduced items of data are displayed.  Fig. 8A shows an example in which a list of images represented by extracted items of data is displayed on the screen 14a of the display unit 14.”; Sano, col. 7, lines 29-38, col. 12, lines 38-46, col. 13, lines 36-41, Figs. 3A-3F, 6B, 7 and 8A)
Figs. 3A-3F illustrates multiple states of an avatar.  Fig. 8A illustrates the display of three images of the avatar, at different times on a particular day (indicating a history of change in the characteristics of the avatar).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Aimone by adding the feature of the information processing unit causes a display unit to display a history image indicating a history of a change in the characteristics of the avatar, in order to store this information and allow the information display apparatus to reproduce and display avatars representing the user’s states in the past, as taught by Sano. (col. 12, lines 47-49)  

Allowable Subject Matter
Claims 5-7, 10-14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  None of the prior art teaches or suggests:  
From claim 5, “wherein the characteristics are an appearance of the avatar, displayed contents of a text format, voice, vibration, smell, a sense of touch, a sense of taste, and a movement or an attitude in a case of using a 
From claim 6, “wherein the reinforcement target behavior is photographing.”  
From claim 7, “an imaging control unit configured to control imaging of a photograph captured in the photographing; and a display control unit configured to cause the photograph and the avatar to be displayed.”  
From claim 10, “stores a number of times of specification of the predetermined emotion in a long-term change table for each of the plurality of elemental emotions.”  
From claim 11, “wherein the information processing unit changes and presents a form of the avatar on a basis of the number of times of specification of the predetermined emotion for each of the emotions, the number of times being stored in the long-term change table.”  
From claim 12, “wherein the predetermined emotion is a dominant emotion having a highest intensity or ratio in the plurality of elemental emotions, and the information processing unit changes and presents the characteristics of the avatar depending on an emotion having a number of times of specification of the dominant emotion larger than a predetermined number of times, the number of times being stored in the long- term change table.”  
From claim 13, “wherein the reinforcement target behavior is photographing, and the information processing unit stores an image captured by the photographing as a history in association with information regarding the 
From claim 14, “wherein the information processing unit further records information relating to an emotion based on the emotion estimation result in association with the image captured by the photographing.” 
From claim 16, “wherein the information processing unit causes a display unit to display a predictive image used to predict a change in the characteristics of the avatar on a basis of the emotion estimation results obtained a plurality of times.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA J RICKS whose telephone number is (571)270-7532.  The examiner can normally be reached on M-F 7:30am-5pm EST (alternate Fridays off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Donna J. Ricks/Examiner, Art Unit 2612 



/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612